Hammond, J.
While the plaintiff was driving upon the highway a collision occurred between his carriage and an automobile driven by a servant of the defendant. In cases of collision between travellers upon the highway where the law requires that each traveller shall use the way with due regard for the rights of every other, the question of the care or negligence of either traveller, depending for solution as it does upon a variety of circumstances about any one of which the evidence may be conflicting, is generally for the jury. After a careful reading of the evidence we are of opinion that the questions of due care of the plaintiff and negligence of the defendant’s servant were for the jury.

Exceptions overruled.